DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see Remarks and Amendments, filed 11/30/20, with respect to claims 1, 2, 16, 17, 20 and 22-24 have been fully considered and are persuasive.  
Election/Restrictions
Claims 1-25 and 27-30 are allowable. The restriction requirement of species , as set forth in the Office action mailed on 11/7/19, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between the species of the firing mechanism embodied in Figures 1-8.  Claims 3, 4, 10-12, and 29-35, directed to an nonelected species no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 31-35, which were added, and withdrawn, by amendment in the response filed 2/18/20 are still withdrawn and are not allowed.  Since the claims were added as withdrawn claims they are considered as claims elected without traverse. This application is in condition for allowance except for the presence of claims 31-35 directed to claims that were added and withdrawn in the same amendment, dated 2/18/20 non-elected without traverse.  Accordingly, claims 31-35 have been cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641